Cedrone, LLC d/b/a Shawsheen Firearms,

et. al.,

V.

Charles Duane Baker, Jr., in his Capacity as
Governor of the Commonwealth of Massachusetts,

et. al.,

Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 1 of 21

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Plaintiffs

Civil Action No.: 4:20-cv-40041

Defendants

MEMORANDUM OF LAW IN SUPPORT OF EMERGENCY MOTION FOR EX-PARTE

TRO

I. UNDISPUTED FACTS
On March 23, Governor closed all “non-essential” businesses until at least May 4", 2020.
Plaintiffs are either among the class of businesses which have been ordered closed or have
been denied their Second Amendment, Article XVII and due process rights.
The Department of Homeland Security (“DHS”), on March 28", issued a “Memorandum on
Identification of Essential Critical Infrastructure Workers During Covid-19 Response.”
In that memorandum, firearms retailers and shooting ranges were listed as “essential.”
On April 1*, Governor promulgated regulations which were in line with those promulgated
by the DHS, permitting firearm’s retailers and shooting ranges to reopen. Exhibit A.
Governor then reversed himself, and shuttered all firearm’s retailers and shooting ranges.
Between these two events, AG, tweeted that gun shops and shooting ranges are not essential.
Exhibit B.
Each of the Plaintiffs, aside from GOA, who is advancing a claim on behalf of its’ members
and supporters, holds either a Federal Firearms License (“FFL”), and/or relevant State
License which permits them to sell firearms and ammunition or otherwise operate a shooting
range, or a State issued Firearms License which permits them to purchase and possess
firearms and ammunition.

DHS has clearly labelled firearm’s retailers and shooting ranges as “critical infrastructure.”

Usde
10.

11.

12.

13.

14,

15.

Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 2 of 21

Despite this, Governor has ordered the Plaintiff businesses to close their doors for the
indefinite future, as May 4", 2020 is merely a possible date of reopening.

This has resulted in GOA’s members and supporters, Michael and Doris being deprived of
their Constitutional right to purchase, possess and train with firearms and ammunition.
Governor also announced that those in the firearms industry are “ineligible” for any sort of
emergency funds or loans which would permit them to survive an extended shut down.
This leaves the Plaintiff businesses in an extremely precarious situation, as their livelihoods
are being threatened. They are properly licensed to operate, are labelled essential services by
the Federal Government, but are still being forced to close by Governor.

Furthermore, GOA’s members and supporters, Michael and Doris, are incapable of
exercising their Second Amendment and Article XVII rights, as Governor has precluded

them from being able to obtain firearms and ammunitions, or train, during this time.

_ All Plaintiffs have been deprived of their property rights in their licenses, without due

process under the law.

II. DISPUTED FACTS
Governor has no valid reason for closing firearms retailers and shooting ranges.
Governor is pursuing this course of action to further an ideological agenda, to please AG and
advance her ideological claims, not out of a legitimate response to the Covid-19 crisis.
Plaintiffs are entitled to injunctive relief to prevent further irreparable harm.

Il. ARGUMENT

. Standard of Review

Federal Rule of Civil Procedure 65(b)(1) allows for issuance of an Ex-Parte Temporary

Restraining Order when, “specific facts in an affidavit or a verified complaint clearly show that

immediate and irreparable injury, loss, or damage will result to the movant before the adverse
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 3 of 21

party can be heard in opposition; and the movant’s attorney certifies in writing any efforts made
to give notice and the reasons why it should not be required.” Fed. R. Civ. P. 65(b)(1). Granny
Goose Foods, Inc., et al., v. Brotherhood of Teamsters & Auto Truck Drivers Local No. 70 of
Alameda County, etc., 415 U.S. 423, 94 S.Ct. 1113 (1974).

The pleading requirements for a TRO also require the moving party meet four requirements.
“In evaluating a motion for a temporary restraining order, the Court considers the same four
factors that apply to a motion for preliminary injunction, that is: the likelihood the movant will
succeed on the merits, whether the movant is likely to suffer irreparable harm in the absence of
preliminary relief, the balance of equities, and whether an injunction is in the public interest.”
Adams v. Wells Fargo Bank, N.A., 221 F.Supp.3d 171, 177-178 (D.MA 2016) citing Voice Of
The Arab World, Inc. v. MDTV Medical News Now, Inc., 645 F.3d 26, 32 (Ist Cir. 2011). When
these standards are applied to Plaintiffs’ motion for a TRO, it becomes clear issuance is proper.
B. Plaintiffs Have Shown A Likelihood of Success on the Merits

Plaintiff businesses have satisfied the burden for an ex-parte TRO, by showing, via their
affidavits, and their previously filed Complaint for Declaratory and Injunctive Relief that, they
are currently suffering irreparable harm by being closed, and that should they remain closed for
even a brief period, the irreparable harm they are suffering will increase in magnitude,
culminating with closing forever. This cannot be avoided as Governor has announced that they
are ineligible to receive emergency funds from the Commonwealth, and they cannot reopen.
This has put the Plaintiff businesses in an impossible situation which has resulted in irreparable
harm, and will result in their closure and bankruptcy if they are not permitted to reopen forthwith.
Additionally, GOA’s members and supporters, Michael, and Doris have been, and continue to be,
denied their Second Amendment, Article XVII and due process rights, as Governor has

completely banned the commercial sale of firearms inside Massachusetts.
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 4 of 21

Furthermore, in the accompanying affidavit, Attorney for Plaintiffs has certified in writing
that he attempted to give notice of his intent to file this action to Governor via certified letter on
April 2"4, which was received by him on April 6", but received no response. Furthermore,
Governor has received notice of the action pending against him, and this is evidenced by his
statements during a press conference given on April 10". A reporter present asked Governor
about the lawsuits and Governor acknowledged them, stated that he felt he had taken the right
course of action, and declined to comment further. As Governor has received notice, is clearly
not willing to discuss this matter or even consider reversing his position, and all Plaintiffs have
suffered irreparable injuries, which will only grow in magnitude, notice should not be required,
and the order should issue forthwith.

Plaintiffs are also entitled to relief, in that they have satisfied the first requirement outlined in
Adams v. Wells Fargo Bank, N.A., 221 F.Supp.3d 171, 177 (D.MA 2016). “In order to satisfy the
first factor, i.e., a likelihood of success on the merits, Plaintiffs must establish that they are likely
to prevail on one or more of their claims.” McKenzie v. Option One Mortgage, 321 F.Supp.3d
186, 188 (D.MA 2018). Here, Plaintiffs are likely to prevail on at least one of their claims, and
so issuance of the TRO is appropriate.

Here, Plaintiffs have filed suit, but are not seeking complicated relief; they seek only to
maintain the status quo as it existed before Governor issued his order, and thus this requirement
is easily satisfied. “To establish a likelihood of success on the merits, the district court must only
determine the ‘probable outcomes.’ AngioDynamics, Inc. v. Biolitec AG, 910 F.Supp.2d 346,
352 (D.MA 2012) citing Jimenez Fuentes v. Torres Gaztambide, 807 F.2d 236, 238 (st
Cir.1986). Plaintiffs filed a five count Complaint, alleging deprivation of rights under the color
of office, violation of the Second Amendment of the U.S. Constitution, violation of the Article

XVII of the Massachusetts Declaration of rights, and deprivation of Due Process rights. While
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 5 of 21

Plaintiffs need only show a likelihood of success on one of their claims, they can show a
likelihood of success on all claims, and so issuance of a TRO is appropriate.

Plaintiffs are likely to succeed on their claim for violation of 42 U.S.C. § 1983, as they are
able to demonstrate that Governor & AG, acting under color of their office, conspired to deprive
Plaintiffs of their rights and privileges guaranteed under the Constitution. Specifically, Governor
& AG conspired to deprive Plaintiffs of their Second Amendment and Due Process rights, by
ordering that all gun stores and shooting ranges close, and remain closed. In so doing, they have
effectively precluded Plaintiffs, and most if not all, citizens of Massachusetts from obtaining
firearms for defense of hearth and home. Such deprivation is clearly arbitrary and capricious in
nature, in that DHS has declared gun stores and shooting ranges to be essential, Governor did
publish regulations which mirrored the DHS guidelines but suddenly and without warning
changed them. Such change occurred only after AG tweeted her displeasure with Governor’s
decision, and he quickly bowed to AG’s displeasure. As Governor’s decision to shutter all gun
stores and shooting ranges has no legitimate basis, was done only to mollify AG and further her
personal agenda, as further evidenced by these businesses having been declared ineligible for
emergency relief funds, the actions of Governor and AG violate 42 U.S.C. § 1983, Plaintiffs are
likely to prevail on this claim, and issuance of the TRO is proper.

The reason for which Plaintiffs are likely to succeed on their 42 U.S.C. § 1983 claim is that,
“Once a plaintiff demonstrates that a statute confers an individual right, the right is presumptively
enforceable by § 1983.” Gonzaga University v. Doe, 536 U.S. 273, 284, 122 8.Ct. 2268, 2276
(2002). Here, in the complaint which was filed, Plaintiffs have demonstrated that the Second and
Fourteenth Amendments, preserve and confer rights upon them. These rights are the right to
keep and bear arms, the right to train with them, property rights in their respective licenses, and
the right to due process before being deprived of them. Defendants’ actions have trampled these

rights, which were conferred by statute, and are presumptively enforceable by § 1983. Given that

5
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 6 of 21

defendants’ actions are clearly motivated by political, and not legitimate, concerns, Plaintiffs are
likely to succeed on this claim and injunctive relief is warranted.

Plaintiffs are likely to succeed on their claim for violation of the Second Amendment, as the
case law clearly shows that Plaintiffs are guaranteed certain rights by the Second Amendment,
and the defendants have denied all Plaintiffs, and those similarly situated but not named, those
rights. Insofar as Governor has ordered that all gun stores and shooting ranged be closed, such
order violates the Second Amendment which states: “A well regulated militia, being necessary to
the security of a free state, the right of the people to keep and bear arms, shall not be infringed.”
U.S. Const. Amend. II. Governor, by issuing his shut-down order, has substantially infringed, if
not completely deprived, Plaintiffs of their Second Amendment Rights. His order requires that
all gun stores and shooting ranges be closed, and to remain closed for what is likely to be an
indefinite period. In so doing, Governor is violating the rights of all Plaintiffs, and every citizen
of Massachusetts, who-wish to procure firearms or ammunition, or to train with the same.

This order is not a small burden which can be ignored as a mere inconvenience. It does not
require those wishing to exercise their rights comply with added safety measures such as social
distancing. It essentially strips Plaintiffs, and all citizens in the Commonwealth, of their right to
acquire firearms for lawful purposes, and is violative of the relevant case law. The Second
Amendment “guarantee[s] the individual right to possess and carry weapons in case of
confrontation.” District of Columbia v. Heller, 554 U.S. 570, 592 (2008). “The right to
possess firearms for protection implies a corresponding right to acquire and maintain proficiency
in their use; the core right wouldn't mean much without the training and practice that make it
effective.” Wesson v. Town of Salisbury, 13 F. Supp. 3d 171, 178 (D. Mass. 2014) citing Ezell v.
City of Chicago, 651 F.3d 684, 704 (7th Cir. 2011). See also Jackson v. City & County of San
Francisco, 746 F.3d 953, 967 (9th Cir. 2014) (‘Thus ‘the right to possess firearms for protection

implies a corresponding right’ to obtain the bullets necessary to use them.”).

6
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 7 of 21

Furthermore, The Fourteenth Amendment provides in pertinent part: “No state shall make or
enforce any law which shall abridge the privileges or immunities of citizens of the United States;
nor shall any state deprive any person of life, liberty, or property, without due process of law; nor
deny to any person within its jurisdiction the equal protection of the laws.” This prohibition
guards against “the arbitrary exercise of the powers of government.” Id. citing Cnty. of
Sacramento v. Lewis, 523 U.S. 833, 845, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998). Here,
Governor has clearly exercised his powers in an arbitrary and abusive manner, and such conduct
cannot stand. As shown in Exhibit A, he originally promulgated regulations which were in line
with those of DHS. He clearly recognized the importance of the Second Amendment, the rights
afforded by it, and did not seek to interfere with it. Following this, AG posted a tweet which
asserted that such businesses are not essential. Exhibit B. Shortly thereafter, Governor revised
the regulations he had posted and removed gun stores and shooting ranges. Such arbitrary and
capricious behavior by an individual, entrusted to uphold and defend the rights. of all, cannot and
should not be permitted to stand. This is especially true as it is clear that he was influenced by
AG and her personal agenda, and as such his conduct is arbitrary and capricious, not a reasonable
exercise of his authority, and violative of the Second Amendment. Therefore, Plaintiffs are likely
to prevail on their claim for violation of the Second Amendment, and issuing a TRO is proper.

Plaintiffs have also alleged violations of Article XVII of the Massachusetts Declaration of
Rights, and they are likely to succeed on this claim as well. Article XVII states, “The people
have a right to keep and to bear arms for the common defence.” Massachusetts Declaration of
Rights — Article 17, Here, Governor has effectively abridged this right, by denying all but a
small, and select group, of individuals from being able to obtain and keep arms for their defense.
He has ordered all gun stores and shooting ranges to close, and remain closed, until at least May
4", but makes no guarantee that they will be allowed to reopen at that time. Governor has,

however, carved out an exception to this for law enforcement inside the Commonwealth. Exhibit

7
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 8 of 21

D. As clearly stated in Exhibit D, Governor has denied all citizens their rights guaranteed under
the Massachusetts Declaration of Rights, while allowing a select few, law enforcement, to retain
theirs. This exception does not apply only to Police Departments for use in their official
capacity; ANY law enforcement officer can still obtain firearms and ammunition, at any time,
and is free to use it as he sees fit. Governor has created two classes of citizens inside
Massachusetts, and this is unacceptable. There cannot be two classes of citizens, with two sets of
rules applicable to each, and so Governor’s order should be overturned.

Plaintiffs are also likely to succeed on their claim for deprivation of due process rights, and
so injunctive relief is warranted. The reason for this, is that Governor has stripped all Plaintiffs
of Constitutionally protected rights to one degree or another, The Plaintiff businesses have been
stripped of their property rights in their licenses, which are protected by the due process clause of
the Fourteenth Amendment. “It is clear that Barchi had a property interest in his license
’ sufficient to invoke the protection of the Due Process Clause.” Barry v. Barchi, 443 U.S. 55, 64,
99 S.Ct. 2642, 2649 (1979). Furthermore, GOA’s members and supporters, Michael and Doris,
have seen their Second Amendment rights abridged without due process, which also violates the
Fourteenth Amendment. “No state shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; nor shall any state deprive any person of
life, liberty, or property, without due process of law; nor deny to any person within its
jurisdiction the equal protection of the laws.” U.S. Const. Amen. XIV. Such conduct is clearly
unlawful on its face, and thus Plaintiffs are likely to succeed on this claim as well.

For Plaintiffs to receive injunctive relief, they need only “establish that they are likely to
prevail on one or more of their claims.” McKenzie v. Option One Mortgage, 321 F.Supp.3d 186,
188 (D.MA 2018). Despite this, Plaintiffs have shown that they are likely to prevail on all of
their claims. Furthermore, Plaintiffs have shown that the probable outcome will be success on at

least one, if not all, of their claims. “To establish a likelihood of success on the merits, the

8
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 9 of 21

district court must only determine the ‘probable outcomes.’ AngioDynamics, Inc. v. Biolitec AG,
910 F.Supp.2d 346, 352 (D.MA 2012) citing Jimenez Fuentes v. Torres Gaztambide, 807 F.2d
236, 238 (Ist Cir.1986). As Plaintiffs have shown that they are likely to succeed on at least one
of their claims, are currently suffering irreparable injuries, and such injury will continue and
increase in the absence of injunctive relief, the same should issue forthwith.

Finally, it is essential to note that, in the First Circuit, likelihood of success on the merits is
not measured in a vacuum. Rather, it is done, “on a sliding scale, working in conjunction with a
moving party's likelihood of success on the merits, such that the strength of the showing
necessary on irreparable harm depends in part on the degree of likelihood of success shown.”
Braintree Labs. v. Citigroup Global Markets Inc., 622 F.3d 36, 42-43 (Ist Cir.2010). As such,
even if this Honorable Court determines that Plaintiffs’ likelihood of success is not overly strong,
they are still entitled to injunctive relief, based at least in part on the magnitude of the irreparable
- harm they are, and continue to, suffer in its absence. As’such, a TRO should issue forthwith.
C. Plaintiffs Will Suffer Immediate Irreparable Injury in the Absence of In junctive Relief

Plaintiffs’ are entitled to injunctive relief, as they are able to show that they are currently
suffering irreparable injuries, and that in the absence of injunctive relief, such injury will only
continue and compound. In addition to the current harm they are suffering, Plaintiff businesses
will shortly suffer irreparable harm in the form of being forced to cease all operations and to
forever close their doors. Exhibits E & F. Such harm not only meets, but surpasses, the
threshold required in the First Circuit, and so injunctive relief is proper. “To establish irreparable
harm, however, a plaintiff need not demonstrate that the denial of injunctive relief will be fatal to
its business.” Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 18,31 UCC
Rep.Serv.2d 327 (1* Cir. 1996). Here, Plaintiff businesses have shown, through the attached

affidavits, and simple common sense, a business cannot survive without income, that the denial
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 10 of 21

of injunctive relief will be fatal to their business, thus have established an irreparable harm,
which will occur immediately, and so injunctive relief is proper.

While Plaintiffs seeking injunctive relief need not show that the denial of such would be fatal
to their business, they are required to make some showing of irreparable harm. Here, as above,
Plaintiff businesses can show that they are entitled to injunctive relief, and so the same should
issue. For injunctive relief to be warranted, “It is usually enough if the plaintiff shows that its
legal remedies are inadequate.” Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12,
18, 31 UCC Rep.Serv.2d 327 (1* Cir. 1996) citing Weinberger v. Romero—Barcelo, 456 U.S.
305, 312, 102 S.Ct. 1798, 1803, 72 L.Ed.2d 91 (1982). In this case, Plaintiff businesses, and
indeed all Plaintiffs, have literally NO other remedy available to them at law. They cannot stay
open as they have been ordered to close their physical locations, and to cease all activities until at
least May 4"". They cannot sell their wares, so no capital is coming in, and Governor has stated
they are not eligible for emergency funds which would see them through this time. This being
the case, Plaintiff businesses are completely boxed in and left with no legal options to alleviate
the irreparable injuries they are suffering, and to avoid further irreparable injury. Thus, their only
option is to seek a TRO which would allow them to resume operations forthwith.

Plaintiffs are also entitled to injunctive relief, as they have shown that they currently are
suffering irreparable harm, that this harm will only continue and magnify, and need show nothing
more. “Our frequently reiterated standard requires plaintiffs seeking preliminary relief to
demonstrate that irreparable injury is likely in the absence of an injunction.” Winter v. Natural
Resources Defense Council, Inc., 555 U.S. 7, 22, 129 S.Ct. 365, 375, 172 L.Ed.2d 249 (2008)
citing Los Angeles v. Lyons, 461 U.S. 95, 103, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983). Here,
Plaintiff businesses, and indeed all Plaintiffs, have shown that irreparable injury is not just likely,
but as nearly certain as can be. As discussed above, Plaintiff businesses are already suffering

irreparable harm in the form of lost profits, lost business opportunities and lost good will.

10
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 11 of 21

GOA’s members and supporters, Michael and Doris are also suffering the same, as they are being
denied their Constitutionally protected rights, and so injunctive relief is warranted.

GOA’s members and supporters, Michael and Doris, are entitled to injunctive relief, as their
Second and Fourteenth Amendment, as well as Article XVII rights are currently being infringed,
and as such have already suffered irreparable harm. The reason for this, is that when an
individual is denied a Constitutional right, for even a brief time, they have suffered an irreparable
injury. “The loss of First Amendment freedoms, for even minimal periods of time,
unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). While
the Court in Elrod, was discussing the First and not Second Amendment, the principle remains
the same; denial of an individual’s Constitutional right, for even the briefest of times, is an
irreparable injury. Even the Ninth Circuit has recognized the same right. “Thus ‘the right to
possess firearms for protection implies a corresponding right’ to obtain the bullets necessary to
use them.” Jackson v. City & County of San Francisco, 746 F.3d 953, 967 (9th Cir. 2014).

Here, GOA’s members and supporters, Michael and Doris have not been denied their
Constitutional rights for a brief period of time; it has been over two weeks, and in the absence of
court intervention, will be much longer. As such, they have demonstrated a cognizable injury
which satisfies the immediate irreparable injury standard, and thus injunetive relief is warranted.
D. The Balance of Equity is in Favor of the Plaintiffs

Plaintiffs are entitled to injunctive relief as the balance of equity is in their favor. The reason
for this, is that in cases such as these, injunctive relief is proper. “An injunction should issue
only where the intervention of a court of equity “is essential in order effectually to protect
property rights against injuries otherwise irremediable.”” Weinberger v. Romero-Barcelo, 456
U.S. 305, 312, 102 S.Ct. 1798, 1803 (1982) citing Cavanaugh v. Looney, 248 U.S. 453, 456, 39

S.Ct. 142, 143, 63 L.Ed. 354 (1919). As discussed above, Plaintiffs are currently and

11
Case 1:20-cv-40041-DPW Document 5 Filed 04/15/20 Page 12 of 21

continuously being deprived of their Constitutional and property rights, are and will continue to
suffer immediate irreparable injuries.

Plaintiff businesses each possess a Federal Firearms License, and/or State License, which
permit them to operate a lawful business. Despite this, these Plaintiffs are being denied their
property rights in their licenses, without due process under the law. These Plaintiffs are also
currently suffering, and will continue to suffer, irreparable injuries, in that they have been
shuttered, and will remain so until at least May 4'", Furthermore, they are being denied access to
emergency funds which would help them through this difficult time. Additionally, GOA’s
members and supporters, Michael and Doris, are suffering an immediate irreparable injury in that
they have been, and will continue to be, deprived of their Second and Fourteenth Amendment
Rights, and their Article XVII rights. As all Plaintiffs have been stripped of their Constitutional
and property rights without due process under the law, and each are currently suffering
irreparable injuries, which will only continue and worsen, culminating in utter ruin for many of
them, they are entitled to injunctive relief.

“It goes without saying that an injunction is an equitable remedy. It “is not a remedy which
issues as of course.” Weinberger v. Romero-Barcelo, 456 U.S. 305, 312, 102 S.Ct. 1798, 1803
(1982) citing Harrisonville v. W.S. Dickey Clay Mfg. Co., 289 U.S. 334, 337-338, 53 §.Ct. 602,
603, 77 L.Ed. 1208 (1993), or “to restrain an act the injurious consequences of which are merely
trifling.” Id. citing Consolidated Canal Co. v. Mesa Canal Co., 177 U.S. 296, 302, 20 S.Ct. 628,
630, 44 L.Ed. 777(1900). Plaintiffs are not seeking an injunction, “as of course,” or over “merely
trifling,” injurious consequences. Plaintiffs are seeking an injunction to prevent the continuing
deprivation of their Constitutional rights, and to avoid the permanent closure and/or bankruptcy,
of their businesses.

As detailed above, GOA’s members and supporters, Michael’s and Doris’, ability to

purchase, possess and train with firearms or ammunition in Massachusetts, have been

12
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 13 of 21

substantially infringed, despite these being protected rights. “The right to possess firearms for
protection implies a corresponding right to acquire and maintain proficiency in their use; the
core right wouldn't mean much without the training and practice that make it effective.” Wesson
v. Town of Salisbury, 13 F. Supp. 3d 171, 178 (D. Mass. 2014) citing Ezell v. City of Chicago,
651 F.3d 684, 704 (7th Cir. 2011). As this Circuit has previously recognized that the right to
train and practice with firearms is a corresponding right to the purchase and possession of them,
Governor’s order is violative of GOA’s members and supporters, Michael’s and Doris’ rights in
about as many ways as it possibly can be. As such, it cannot not nor should not, be allowed to
stand. Furthermore, Plaintiff businesses have been shuttered, and will soon be forced into
bankruptcy and/or permanent closure, should they not receive the relief which is being requested.
As all of the Plaintiffs are currently, and will continue to, suffer an immediate irreparable injury,
and such injuries are not merely trifling, but are actually quite severe in nature, issuance of a
TRO pending a full hearing on the merits is proper.

Such relief is proper, because “the purpose of such interim equitable relief is not to
conclusively determine the rights of the parties, University of Tex. v. Camenisch, 451 U.S. 390,
395, 101 S.Ct. 1830, 68 L.Ed.2d 175 (1981), but to balance the equities as the litigation moves
forward.” Trump v. International Refugee Assistance Project, 137 S.Ct. 2080, 2087, 198 L.Ed.2d
643 (2017). Plaintiffs are not attempting to determine the rights of the parties, but instead are
attempting to maintain the status quo as it existed prior to March 23", They are attempting to
restore and preserve the Constitutional rights of which Governor, acting in concert with AG, has,
and continues to, deprive them. Plaintiffs are not seeking to ignore public health and social
distancing guidelines, but rather are seeking to have their rights restored and respected, while
simultaneously respecting public health guidelines. Plaintiffs are ready, willing and able to
comply with the published guidelines, but have still seen their rights stripped away, despite the

recommendations which have been promulgated by the Federal Government.

13
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 14 of 21

“Crafting a preliminary injunction ts an exercise of discretion and judgment, often dependent
as much on the equities of a given case as the substance of the legal issues it presents.” Trump v.
International Refugee Assistance Project, 137 §.Ct. 2080, 2087, 198 L.Ed.2d 643 (2017) citing
Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20, 24, 129 S.Ct. 365, 172
L.Ed.2d 249 (2008); 11A C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure §
2948 (3d ed. 2013). Plaintiffs are appealing to this Court’s discretion and judgment to provide
them with relief which will allow them to continue exercising their Constitutional rights, to
continue operating their businesses, and to prevent any further irreparable harm. GOQA’s
members and supporters, Michael, and Doris, are being denied their right to purchase, possess
and train with firearms and ammunition during this time, as Governor has closed all retail
establishments which would allow them to do so. While they could potentially purchase firearms
and ammunition from private sellers, this is an extremely remote possibility at best, and still
impermissibly burdens their right to do so and leaves them without the ability to train with them.
Plaintiff businesses are being denied their Constitutional and Property rights in their respective
licenses, and are being pushed into permanent closure and/or bankruptcy. All of this is being
done despite the fact that all Plaintiffs are ready, willing, and able to comply with the proper
health guidelines and have stated that they would willingly do so. Plaintiffs implore this Court to
exercise its sound discretion and judgment, and to grant the relief requested before many of them
are faced with utter ruin.

Having shown that the balance of equities is tilted in their favor, Plaintiffs are entitled to
injunctive relief. The scale which holds the balance of equities, is so tilted, because on one side
is the Plaintiffs’ Constitutional rights, and on the other, is Governor’s order which violates all of
them. While Governor will undoubtedly claim that his decision is based solely on stopping the
spread of Covid-19, and not out of a desire to trample the rights of Plaintiffs, his own actions

show that to be false. He originally listed gun stores and shooting ranges as essential, but quickly

14
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 15 of 21

changed his mind when AG publicly announced that she did not approve of this decision.
Furthermore, Governor has allowed non-essential businesses such as liquor stores and office
supply stores to remain open, provided they follow specified health guidelines and social
distancing. He has also allowed restaurants to remain open on a takeout basis only, despite the
fact that this can, and likely will, allow Covid-19 to continue to spread. In fact, it appears that he
has crafted exceptions which allow more businesses to remain open, rather than close. All of
these businesses, which are not subject to Constitutional protections in the way that the Plaintiffs
are, and are at best questionably essential, are still being permitted to operate, and gun stores and
shooting ranges are not.

Governor does have a compelling interest in stopping the spread of Covid-19, and Plaintiffs
have never claimed otherwise. Additionally, Plaintiffs do not claim that Governor should not
take any steps to stop the spread of Covid-19. The threat posed by Covid-19 is without a doubt
great, and justifies significant sacrifices and adjustments by all. However, no interest, regardless
of how compelling it is, can justify the complete denial of Constitutional rights. Governor could
not justify banning free speech, the reading of books, nor the right to vote. Furthermore, he could
not declare people guilty without trial or due process, nor could he justify searching people’s
homes without warrants. The Constitution lays the ground floor, beneath which the government
cannot go. In dealing with any emergency, and promulgating orders to deal with it, the
government must ensure that it does not go too far. Here, Governor has done just that and has
greatly overstepped his bounds and legal authority, in promulgating the regulations which he did,
in direct conflict with DHS recommendations. As such, it is clear that Governor did not issue his
order of April 1* for any proper purpose, but instead did it to infringe on the rights of the Citizens
Massachusetts. Therefore, Plaintiffs should be granted the injunctive relief they are requesting.

E. Public Policy Dictates the Plaintiffs be Granted the Relief Sought

15
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 16 of 21

Public policy dictates that Plaintiffs are entitled to injunctive relief, as Governor’s order is
nothing less than a categorical ban on obtaining any firearms and ammunition, and as such
cannot pass Constitutional muster. The situation here is strikingly similar to the one found in
District of Columbia v. Heller, 554 U.S. 570 (2008), and so the outcome should be the same. In
Heller, the city prohibited people from obtaining an entire class of firearm, the handgun. This
was struck down by the Supreme Court, as it found such a blanket prohibition to be
Constitutionally impermissible. Here, the situation is far worse, and as such cannot stand.

Governor has prohibited the people from obtaining not just one category of firearm, but
rather all of them. His order shuttering the retail firearm industry in Massachusetts has denied
the people of the Commonwealth the right to obtain firearms for any purpose, and this is
Constitutionally impermissible. The reason Governor’s order prohibits the people from obtaining
firearms, is that outside of a gun store, to acquire a firearm inside Massachusetts, a buyer must

'find.a willing private seller who has not sold more than four firearms in a calendar year. Given
the current pandemic, it is highly unlikely that a buyer will be able to find a willing seller.
Additionally, should a buyer find such a seller, that leaves the problem of obtaining ammunition
for the firearm, as well as gaining proficiency with the same, which under Governor’s order, is
nearly impossible and as such is not just an infringement, but rather a complete deprivation, of
Plaintiffs’ rights.

Furthermore, Governor’s order shuttering the shooting ranges, is also impermissible under
the Constitution. “The right to possess firearms for protection implies a corresponding right to
acquire and maintain proficiency in their use; the core right wouldn't mean much without
the training and practice that make it effective.” Wesson v. Town of Salisbury, 13 F. Supp. 3d
171, 178 (D. Mass. 2014) citing Ezell v. City of Chicago, 651 F.3d 684, 704 (7th Cir. 2011).
Governor, having already stripped GOA’s members and supporters, as well as Michael and

Doris, of their right to acquire firearms for the defense of hearth and home, the core right

16
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 17 of 21

protected by the Second Amendment and Article XVII, has also stripped them of their
corresponding right to acquire and maintain proficiency with them. Having done so, he has
struck at the very heart of the Second Amendment and Article XVII, and so his order is
Constitutionally impermissible, and cannot stand.

Plaintiffs do admit that Governor has a compelling interest in preventing the spread of Covid-
19, and have never stated otherwise. However, he has failed to appropriately tailor his shut down
order to achieve that interest, and has also failed to respect Plaintiffs’ Constitutional rights. The
reason for this, is the fact that Governor could still achieve his interest, preventing the spread of
Covid-19, without completely shutting down all gun stores and shooting ranges.

Governor has allowed numerous businesses to remain open, provided they adhere to public
health regulations and social distancing guidelines. These regulations, which are purportedly
aimed at stopping the spread of Covid-19, could easily, and would willingly, be adhered to by
. each of the Plaintiffs. The Plaintiff businesses could, and would, follow the guidelines which
have been, or might be, implemented. Each of the Plaintiff businesses would ensure that their
businesses practice all appropriate health guidelines, and that they allow no more than the
appropriate number of individuals in their stores. Such regulations would help Governor achieve
his compelling interest, and would simultaneously provide for the protection and respect of the
Plaintiffs Constitutional rights.

Given that Governor has allowed businesses with no Constitutional protections, such as
liquor stores, to remain open as long as they adhere to the aforementioned guidelines, it strains
credulity that he will not allow Constitutionally protected ones to do so as well. As the old adage
states, “what’s good for the goose is good for the gander,” and that is certainly true here. As the
Plaintiffs have shown that Governor’s order shuttering all gun stores and shooting ranges inside
the Commonwealth is Constitutionally impermissible, as well as being an arbitrary and

capricious one, injunctive relief is proper.

17
,

Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 18 of 21

Furthermore, injunctive relief is proper, as public policy dictates that individuals not be
deprived their rights without due process under the law. It is undisputed that a central pillar of
the American Justice System is that the rights enshrined in the Constitution cannot be abridged
without due process under the law. “The principle that there is a presumption of innocence in
favor of the accused is the undoubted law, axiomatic and elementary, and its enforcement lies at
the foundation of the administration of our criminal law.” Taylor v. Kentucky, 436 U.S. 478
(1978) citing Coffin v. United States, 156 U.S. 432, 453 (1895). Despite this fact, Governor has
stripped each of the Plaintiffs of their rights without due process under the law. The Plaintiff
businesses have a property right in their business licenses, of which they cannot be deprived,
without being afforded due process. “It is clear that Barchi had a property interest in his license
sufficient to invoke the protection of the Due Process Clause.” Barry v. Barchi, 443 USS. 55, 64,
99 S.Ct. 2642, 2649 (1979). However, Governor has stripped the Plaintiff businesses, and indeed
all businesses similarly situated but not named, of these rights, without affording them due
process. As his conduct violates Supreme Court precedent, and public policy, it cannot, nor
should not, be allowed to continue.

Governor has stripped GOA’s members and supporters, as well as Michael and Doris of their
Second Amendment and Article XVII rights without due process, and this too is impermissible
and violative of public policy. As discussed above, these plaintiffs not only have a right to
acquire arms and ammunition for defense of hearth and home, they have a right to train with
them, so as to gain sufficient proficiency to make that right meaningful. These rights have not
just been infringed by Governor, they have been denied, as he has shuttered all businesses which
would allow GOA’s members and supporters, Michael and Doris to do so. These Plaintiffs can
only acquire firearms and ammunition through private sale, but as previously discussed, that is
highly unlikely to happen. And even if they did manage to acquire them through private sale,

how are they to exercise their right to practice with them? Governor has closed all shooting

18
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 19 of 21

ranges in the Commonwealth, and very few people have sufficient privately owned land on
which they can discharge a firearm lawfully. As such, Plaintiffs’ rights have been not just
infringed, but rather stripped away, and injunctive relief is proper.

In a case such as the one at bar, the balance of equities should be analyzed by weighing an
impossible to estimate risk of transmission of a flu-like Corona virus, designated as COVID-19,
with as-of-yet unclear transmission rates and serious health consequences, against the definite,
concrete, and irreparable harm that all Plaintiffs are, and will continue to, suffer, as discussed
above. The risk of COVID-19 to Massachusetts citizens cannot be fully known but, during
recent months, various public health officials have routinely over-estimated the infectiousness,
morbidity, and mortality from COVID-19. See, e.g., Nick Arama, Good News: “IHME Revise
Their Numbers Down as to Deaths, Hospitalizations, Bed and Ventilator Need,” RedState (Apr.
6, 2020).

Whatever the risk of transmission may be, such risk would be borne primarily by those
who have chosen to accept that risk; customers of ‘gun stores and shooting ranges, and those
employed by them. Indeed, every time a person goes to a food store to make a purchase, or goes
to work at that person’s place of businesses which are allowed to be open, one assumes some risk
of being exposed to COVID-19. But that is no reason to close food stores or all businesses, and
the Governor, in his order, agrees. Governor clearly feels that such risk is justifiable if someone
is going to a liquor store to purchase alcohol, or to a restaurant to carry out a pizza, despite the
fact that neither of these activities is Constitutionally protected. When it comes to
Constitutionally protected activities however, he feels that denying individuals their rights is
perfectly fine; provided they can still purchase beer and pizza.

Finally, public policy dictates that injunctive relief be granted, as having Governor follow the
law, is of the utmost importance. “In essence, the government, as well as the governed, must

follow the law. Jimenez v. Cronin, 317 F.Supp.3d 626, 638-639 (D.MA 2018). Here however,
19
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 20 of 21

Governor has used the government to elevate himself to a position which is above the law, and
this cannot stand. Even the English courts at early common law understood that the king himself
was not above the law. “Even so, from an early date it was understood that the King, too, was
subject to the law. As the writers said of Magna Carta, “it means this, that the king is and shall be
below the law.” Boumediene v. Bush, 553 U.S. 723, 741, 128 S.Ct. 2229, 2245 citing I F.
Pollock & F. Maitland, History of English Law 173 (2d ed.1909); see also 2 Bracton On the
Laws and Customs of England 33 (S. Thorne transl. 1968). Despite this, Governor has,
continues, and plans to continue, behaving as though he is above the law and this cannot stand.
He has infringed on not only the property rights of the Plaintiff businesses, but has trampled the
Second Amendment, Article XVII and due process rights of all the plaintiffs, and plans to
continue doing so for the indefinite future. This should not be allowed to continue, and so
injunctive relief is warranted.
F. Plaintiffs Should Not be Required to Post a Bond
Pursuant to Fed. R. Civ. P. 65, Plaintiffs should not be required to post a bond upon issuance
of a Temporary Restraining Order. Governor will not suffer any cognizable injury which would
necessitate relief, should the TRO issue, and be subsequently vacated. The relief sought in this
motion, is simply the preservation of Plaintiffs’ Constitutional and due process rights, and
nothing more. Because of this, no bond should be required.
IV. CONCLUSION
For the foregoing reasons the Plaintiffs have met the necessary burden for the issuance of an
Emergency Ex-Parte Temporary Restraining Order, and their motion should be granted.
WHEREFORE, based on the foregoing memorandum, the preceding motion and attached
affidavits, the Plaintiffs respectfully request this Honorable Court issue an Emergency Ex-Parte

Temporary Restraining Order, preventing the Defendants from enforcing the order of April, 1*.

20
Case 1:20-cv-40041-DPW Document5 Filed 04/15/20 Page 21 of 21

- Dated: April 15", 2020

Respectfully submitted,

The Plaintiffs,

Cedrone, LLC d/b/a Shawsheen Firearms,
Gun Owners of America, Inc.,

Hardwick Rod and Gun Club, Inc.,

Tools of Liberty,

Magnum Enterprises, LLC d/b/a Bear Arms,
Brophy’s Fine Firearms, Inc.,

Bachant Armaments Corporation,
OuterLimits, LLC d/b/a OuterLimits Pro
Shop,

Overwatch Outpost,

J & J Arms, LLC,

Armour Sports, Inc.,

By their attorney,

/s/ Andrew J. Couture

Andrew J. Couture, Esq. BBO # 671193
Law Office of Andrew J. Couture

81 Merriam Avenue

Leominster, MA 01453

Tel: (978) 502-0221

CERTIFICATE OF SERVICE

I hereby certify that this document was filed through the ECF system and will therefore

be sent electronically to the registered participants as identified on the Notice of Electric Filing

(NEF) and paper copies will be sent this day to those participants indicated as non-registered

participants.

Dated: April 15", 2020

21

/s/ Andrew J. Couture
Andrew J. Couture, Esq. BBO # 671193
